Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant's election of Group I, claims 21-28, filed 01/31/2022, is acknowledged.  
	The pending claims 21-28 are presented for examination.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 21-23 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bleyendaal et al (US 20070088695 A1, hereinafter “Bleyendaal”) in view of Venkataraman et al (U.S. 20160179801 A1 hereinafter, “Venkataraman”).
7.	With respect to claim 21,
Bleyendaal discloses a method, comprising:
receiving a query (e.g. search query) provided in a user interface;
identifying a content item (e.g. search results) associated with the query;
determining whether the content item includes inaccurate information (e.g. ambiguities, multiple meanings, alternate meanings); and
based on determining the content item includes inaccurate information, causing a visual indicator (e.g. Fig. 5) to be displayed with the content item in the user interface, the visual indicator indicating (e.g. Fig. 5) that the content item includes inaccurate information (e.g. the search results module 33 may display the meaning used in the search, along with alternate meanings/synonyms that were not used, but may be selected by the user (e.g., "refractory anemia"); referring to the instant applicant’s specification [0036]) (Bleyendaal [0050] – [0054] and Fig. 5 e.g. [0050] In another embodiment, the synonym resource 35 may be used to identify whether a term included in a user's search query has two or more meanings.  As shown in FIG. 5, for example, a user may enter the term "RA" as a search query.  The search engine module 32 may then determine what synonyms are associated with "RA." If two or more different synonym groups are identified (or if the vocabulary used by the search engine 32 indicates two different meanings for "RA"), the search engine module 32 may determine that the term "RA" has two or more meanings, select a preferred meaning for "RA" (in this example, the meaning or synonym "rheumatoid arthritis" is indicated as being the preferred meaning), perform a search, and display the results.  As also shown in FIG. 5, the search results module 33 may display the meaning used in the search, along with alternate meanings/synonyms that were not used, but may be selected by the user (e.g., "refractory anemia"). [0052] The UpToDate system in this embodiment uses a search term vocabulary that includes about 30,000 medical terms (words, phrases, symbols, etc.) and 80,000 synonyms for those terms that have been selected by a panel of physician experts (the Editors).  The Editors associate these terms with particular documents in the corpus as keywords, assigning varying levels of strength based on the relative importance of that search term to the document.  For each document, the Editors consider the varying processes a user might go through in search of such a document, and create keywords accordingly.  Synonyms, ambiguities, and multiple meanings are taken into account to help ensure that the results list for any particular query reflects the most relevant topics in UpToDate in order of importance.  The involvement of medical experts helps to make the UpToDate search engine unique, and helps to provide more precise search results. [0054] The synonym vocabulary has a hierarchical structure, with parent/child (subset) relationships.  For example, in this embodiment, the UpToDate search engine recognizes that "aspirin" is a child synonym to "antiplatelet agent".  When the more general term is queried, the child terms are also included in the set of search terms used by the search engine to identify relevant documents.  Thus, a search for "antiplatelet agent" will also use "aspirin" as a synonym.  However, a search for "aspirin" or other child synonym will not encompass a more general, higher level synonym.  Instead, in this embodiment, the system will search for "aspirin" and its child or sibling synonyms, and the user interface will suggest that a broader term might be used instead, as shown in FIG. 4.  K-stemming or other suitable techniques may be used to expand the synonym list for one or more synonym groups. [0068] Each of these document sections are tokenized and indexed in the document searching index 34.  In addition, the document Title and FileID are stored in the index.  The title enables a description of the topic to appear rapidly in the user interface, e.g., as part of the search results list.  The FileID enables the system 3 to support access to the document itself, such as when the document is selected by the user from a search results display.  In this embodiment, the index is loaded into memory at run-time, but may be loaded or otherwise used in various suitable ways [as
receiving a query (e.g. search query) provided in a user interface;
identifying a content item (e.g. search results) associated with the query;
determining whether the content item includes inaccurate information (e.g. ambiguities, multiple meanings, alternate meanings); and
based on determining the content item includes inaccurate information, causing a visual indicator (e.g. Fig. 5) to be displayed with the content item in the user interface, the visual indicator indicating (e.g. Fig. 5) that the content item includes inaccurate information (e.g. the search results module 33 may display the meaning used in the search, along with alternate meanings/synonyms that were not used, but may be selected by the user (e.g., "refractory anemia"); referring to the instant applicant’s specification [0036])]).
Although Bleyendaal substantially teaches the claimed invention, Bleyendaal does not explicitly indicate a social networking application.
Venkataraman teaches the limitations by stating receiving a query (e.g. search query) provided in a user interface of a social networking application (Venkataraman [0031], [0060], [0068], [0077] – [0078] e.g. interacting with a social network).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Bleyendaal and Venkataraman, to provide an effective mechanism for correctly analyzing queries within the context of a conversation (Venkataraman [0001]). 
8.	With respect to claim 22,
	Bleyendaal further discloses wherein determining whether the content item includes inaccurate information comprises comparing content in the content item with an authoritative source (Bleyendaal [0074] and Fig. 5 e.g. expert).
9.	With respect to claim 23,
	Bleyendaal further discloses causing a display of content associated with the authoritative source in response to receiving a selection of the visual indicator (Bleyendaal [0027] and Fig. 3 e.g. [0027] FIG. 3 shows an illustrative graphical user interface displaying an outline and a related topic document).
10.	With respect to claim 25,
	Bleyendaal further discloses wherein the visual indicator is interactive (Bleyendaal [0050] – [0054] and Fig. 5 e.g. Fig. 5).
11.	With respect to claim 26,
	Bleyendaal further discloses wherein the visual indicator is associated with a confidence score (Bleyendaal [0074] – [0075], [0081] – [0082] and Fig. 5 e.g. score).
12.	With respect to claim 27,
	Venkataraman further discloses altering the display of the content item based, at least in part, on a ranking associated with the content item (Venkataraman [0018] e.g. The narrowing down of the search results may be based on one or more heuristics including popularity of entities (e.g., more popular entities are more likely interpretations)).
13.	With respect to claim 28,
	Venkataraman further discloses wherein the ranking is based, at least in part, on a popularity of the content item (Venkataraman [0018] e.g. The narrowing down of the search results may be based on one or more heuristics including popularity of entities (e.g., more popular entities are more likely interpretations)).

14.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bleyendaal in view of Venkataraman, and further in view of Chin et al (U.S20010029455 A1 hereinafter, “Chin”).
15.	With respect to claim 21,
Although Bleyendaal and Venkataraman combination substantially teaches the claimed invention, they do not explicitly indicate wherein the visual indicator is a warning.
Chin teaches the limitations by stating wherein the visual indicator is a warning(Chin [0089], [0183], [0233] - [0235] and Figs. 47 & 49 e.g. warning).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Bleyendaal, Venkataraman and Chin, to provide an effective mechanism for correctly analyzing queries within the context of a conversation (Venkataraman [0001]). 

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
16.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
17.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.  The examiner can normally be reached on Mon-Fri 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SyLing Yen
Examiner
Art Unit 2166



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
February 14, 2022